UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7015



In Re:   HARVEY P. SHORT,

                                                          Petitioner.



On Petition for Writ of Mandamus.   (2:07-cv-00277; 2:07-cv-00409;
2:07-cv-00255)


Submitted:   October 24, 2007             Decided:   November 1, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harvey P. Short, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey   P.    Short    petitions   for   a   writ    of    mandamus,

alleging the district court has unduly delayed acting in three 42

U.S.C. § 1983 (2000) actions.          Our review of the district court

docket   sheets   reveals    that    the   district   court      held   a   status

conference on several of Short’s cases, including these three, on

October 4, 2007.          Accordingly, because there has been recent

significant action in the district court, we deny the mandamus

petition as moot.         We grant Short’s motion to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -